Citation Nr: 1141013	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, from July 1980 to July 1983 and from January to August 2003.  

This matter is on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in November 2008.  A transcript of the hearing is of record.

This case was most recently remanded by the Board in July 2010 for further development and is now ready for disposition.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prostate cancer was not shown in service, within one year of service, or for many years thereafter, and is unrelated to service.  



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor is it presumed related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Department of Defense (DoD) was also contacted in order to verify the Veteran's assertions of water contamination.  A more detailed discussion of the development engaged by the DoD is discussed below.  Further, the Veteran submitted private records, including an opinion by a nurse practitioner, as well as some medical literature regarding the relationship between prostate cancer and anthrax vaccinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in October 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include medical literature regarding the relationship between anthrax vaccinations and prostate cancer.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in February 2009 and again in July 2010 for further development.  Specifically, in the February 2009 remand, the Board instructed the RO to refer the Veteran's assertions of contaminated water and chemical fallout to the appropriate service department office for verification.  The remand also instructed the RO to afford the Veteran an examination in order to obtain an opinion as to whether his prostate cancer is attributable to his anthrax and smallpox vaccinations.  

In the second remand, in July 2010, the Board found that there was inadequate compliance with the directives of the February 2009 remand, and again instructed the RO to verify the Veteran's assertions of contaminated water and chemical fallout with the appropriate service department office.  If, and only if, such contamination was confirmed, then the RO was to obtain a VA opinion as to whether the Veteran's prostate cancer is attributable to such contamination.  

The Board is satisfied there was substantial compliance with these remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO acquired from the DoD all available information concerning water contamination at the locations where the Veteran was stationed.  The Veteran's claims file was forwarded to a VA examiner for an opinion regarding whether prostate cancer may be linked to anthrax or smallpox vaccinations.  

The Board is cognizant that the remand specifically instructed that an examination be performed, and that an opinion was instead provided without an actual examination.  However, with hindsight, and after a detailed review of the record, the Board finds that an examination was not truly necessary in order for the examiner to provide an adequate opinion.  The evidence had already established a current diagnosis of prostate cancer as well as the acceptance that the Veteran had received anthrax and smallpox vaccinations.  An opinion regarding a medical nexus was the piece missing from the service connection puzzle.  Such an opinion did not require a physical examination.  Therefore, there has been at least substantial compliance with this requirement.  

Similarly, although the Board instructed in the July 2010 remand that the Veteran be afforded a VA examination, the instructions specifically stated that such an examination was necessary only if the Veteran's asserted exposure to carcinogens could be confirmed.  Here, such exposure could not be verified, which obviated the need for an opinion.  

Finally, after this development was completed, the issue was readjudicated by the RO, and a supplemental statement of the case was issued in July 2011.  Accordingly, the Board finds that its February 2009 and July 2010 remands were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Additionally, disorders such as malignant tumors may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Marine Corps from May 1976 to May 1980 and from July 1980 to July 1983.  He also served in the Army National Guard from January to August 2003, which included active service in Southwest Asia from February to May 2003.  Since leaving active duty, he was diagnosed with prostate cancer and subsequently underwent a radical prostatectomy.  



It is the Veteran's contention that his prostate cancer is due to his service in Southwest Asia.  At his hearing before the Board in November 2008 his specific contentions included:

* being  stationed at Camp Dogwood, near Baghdad, Iraq, when he was supplied with contaminated water, although he did not specify the type of contamination; 
* being exposed to a rain storm on or about November 19 or 20, 2003 where, according to his recollections, the rain "started turning brown, red [and] yellow;" and 
* being vaccinated for anthrax and smallpox, which he believes are possibly carcinogenic.  

It should be noted at the outset that there are some cases where prostate cancer may be presumed related to active duty service.  For example, veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to certain herbicides used during that time.  Certain disorders, including prostate cancer, are presumed to be related to such herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  The Veteran did not have the requisite service in Vietnam.  He does not contend otherwise.  As such, a presumption of service connection based on Agent Orange exposure is not applicable.  

There is also a presumption of service connection of service connection for prostate cancer if the disease manifests to a compensable degree within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  The first indication of prostate cancer was no evident until three (3) years after his most recent period of active duty.  Again, he offers no evidence or argument to the contrary.  Service connection on this presumptive basis is therefore not warranted.

Turning to his service in the Southwest Asia Theater of Operations, no presumption of service connection exists for veterans who served in the Southwest Asia.   However, the law does state that veterans who specifically served in the Southwest Asia theater of operations may specifically be entitled to service connection for any one of a small list of chronic multisymptom illnesses.  38 C.F.R. § 3.317.   These multisymptom illnesses, which include disorders such as chronic fatigue syndrome and fibromyalgia, do not include prostate cancer.   Further, as prostate cancer is a diagnosed disability, service connection for having an undiagnosed disability as per 38 C.F.R. § 3.317 would also be inappropriate.   

Turning to the question of direct service connection, the Veteran's service treatment records from May 1976 to May 1980, July 1980 to July 1983 and from January to August 2003 reflect no complaints of, treatment for, or a diagnosis related to his prostate cancer, or any genitourinary symptoms reasonably attributed thereto.  At a physical examination in June 1980, he denied any frequent urination, and his genitourinary system was observed to be normal upon a clinical evaluation in 1983.  The Veteran's service treatment records from his last period of active duty are remarkable only for a cardiovascular disorder which required a medical evacuation and residuals of a spider bite.  There was no indication of genitourinary symptomatology throughout this period of active duty.  Indeed, his post-deployment physical health assessment in June 2003 did not indicate any complaints reasonably related thereto.  Therefore, no genitourinary condition, to include prostate cancer, was noted during any period of active duty service.  The Veteran has not proffered any evidence or argument to rebut this finding.

Next, the post-service evidence does not reflect any prostate disorders whatsoever until September 2006, where a blood laboratory analysis revealed an elevated prostate specific antigen (PSA) level, which ultimately led to a diagnosis of prostate cancer the following November.  The Board emphasizes the multi-year gap between discharge from his most recent period of active duty in 2003 and his initial prostate cancer symptoms in 2006 (approximately a three-year gap).  The record includes treatment records from prior to 2006 that do not mention any genitourinary symptomatology.  

Indeed, the Veteran himself has not actually asserted experiencing genitourinary symptoms prior to his initial diagnosis of prostate cancer in 2006.  In fact, when he testified at his hearing before the Board in November 2008, he did not assert experiencing any symptoms prior to his initial diagnosis.  Therefore, for the sake of being thorough, continuity symptomatology has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, the Board finds that the weight of the competent evidence does not attribute the Veteran's prostate cancer to active duty, despite his contentions to the contrary.    

The Board has duly considered the Veteran's contentions that he was exposed to contaminated drinking water and rain water while stationed in Iraq in 2003.  However, the evidence currently of record does not indicate such chemical exposure.  Specifically, in August 2010, the DoD conducted an investigation of the Veteran's assertions and reported that a environmental baseline survey at Camp Dogwood from November 2003 did not identify any water contamination.  Moreover, of two water samples taken in April 2003, one revealed levels of aluminum above the accepted standard.  The DoD clarified that this was not a health based standard.  The other sample that same month was normal.  As such, the DoD concluded, no health outcomes would have been anticipated based on the measured chemical levels in the available samples.  The DoD also reported that the available sampling results did not document any "chemical fallout" from that location.  

The Board has considered the Veteran's assertions that he was exposed to carcinogens while stationed in Iraq.  However, while VA must accept a Veteran's testimony regarding medical symptoms unless there is reason to doubt his or her credibility, it is not obligated to accept as factual statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Instead, such assertions must be weighed against the evidence of record in its entirety.  In this case, for the reasons noted above, the weight of the evidence is against a finding that the Veteran was exposed to carcinogens while stationed in Iraq, and it outweighs the probative value of his statements.  The Veteran's assertion of being exposed is simply outweighed by findings of the DoD.  Thus, given these observations by the DoD, the Board concludes that the evidence does not support the Veteran's contention that he was exposed to contaminated drinking water, or that he was exposed to any chemical fallout from rainfall.  

The Board recognizes that an opinion for a VA physician raised the question of the Veteran's prostate cancer being due to chemical exposure due to the Veteran's young age.  However, without there being evidence of such exposure, service connection for prostate cancer cannot be granted on this basis.    

The Veteran has also asserted that his prostate cancer is due to his receiving immunizations for smallpox and anthrax.  The service treatment records do not confirm that he actually received these vaccinations.  However, the Board notes that these vaccinations were typically provided for servicemen and women who were deployed to the Southwest Asia theater of operations.  His exposure to these vaccinations is conceded.  

Nevertheless, the competent evidence is does not indicate that these vaccinations were an underlying cause of his prostate cancer.  To that end, the Board places significant probative value on an opinion provided by a VA examiner in October 2009.  There, after a review of the claims file and the available medical literature that discusses the etiology of prostate cancer, the examiner concluded that it was "likely as not that there is no connection between smallpox and anthrax vaccination and the development of prostate cancer" (emphasis added).    

The Board finds that this opinion is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file and there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board does note that the examiner did not necessarily provide a thorough reasons and bases in support.  However, the VA examiner has indicated that he conducted a thorough search of the current medical literature that discusses the etiology of prostate cancer.  The Board can infer from this statement that this medical literature did not discuss contemplate a relationship between prostate cancer and the vaccinations the Veteran received.  

In support of his claim, the Veteran has submitted a form completed by a nurse practitioner who stated that his prostate cancer was "possibly related" to his "exposures in Iraq."  In such cases, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the Board finds that this statement is of diminished value when compared to the opinion provided by the VA examiner in October 2009.  First, the statement is vague.  The nurse practitioner does not identify "exposures."  To the extent that she relates the Veteran's prostate cancer to exposure to chemicals, that exposure has not been established.  Further, to the extent that she is providing an opinion linking his prostate cancer to anthrax or smallpox vaccinations, such an opinion is provided in speculative terms.  Such weakens the probative value of the opinion.   See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The nurse's opinion was also provided without any supporting rationale, which reduces its value as well.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion).  Finally, when weighed against the opinion of a physician, the statement made by the nurse practitioner carries less value.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to the nurse practitioner's opinion, the Veteran has submitted some literature discussing the potential physical effects of the anthrax vaccination.  However, none of this literature supports the proposition that this vaccine can cause a disorder such as prostate cancer.  For example, an article from October 2007 concluded that "[n]o attributable risk of anthrax immunization was observed" in the soldiers surveyed.  The article submitted from the National Network for Immunization Information, dated March 2005, indicated that there were some short-term side effects from this vaccination, but "published studies have reported no significant adverse effects of the vaccine."  These articles do not support the Veteran's contention that his prostate cancer is attributable to the anthrax vaccination.  

Further, the Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314   (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus). Here, however, the submitted information does not speak to the specifics of this case.  The articles are not accompanied by any medical opinion linking the Veteran's prostate cancer to the anthrax and/or smallpox vaccinations he received.  For this reason, the Board finds the articles are of low probative value. 

The Board has also considered whether his prostate cancer may be attributable to any other incident or symptoms displayed during any of his three periods of active duty service.  However, the objective evidence of record does not establish a medical relationship between the Veteran's prostate cancer and any other established event during his periods of active duty service.
 
Finally, the Board has considered the statements made by the Veteran relating his prostate cancer to his active service.  In this regard, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because prostate cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate cancer are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for prostate cancer is denied.  


REMAND

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, which he has characterized as PTSD, this claim was denied by the RO in an April 2008 decision.  However, at his hearing before the Board in November 2008, the Veteran stated that he disagreed with the April 2008 decision, and desired that his testimony be considered a written Notice of Disagreement.  

The Board notes that oral statements made by a claimant or his or her accredited representative during a personal hearing are considered to be "in writing" when a transcript of the hearing is produced.  Tomlin v. Brown, 5 Vet. App. 355 (1993). Thus, the Veteran's statements during the November 2008 Board hearing are reasonably construed as a timely Notice of Disagreement with the April 2008 rating decision.  38 C.F.R. § 20.201 (2011).
 
In such cases, the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ( "[t]hus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC").

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a SOC on the issue of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD.  

2. The Veteran and his representative attorney should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination. If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


